          Case 1:20-cv-09656-AJN Document 20 Filed 02/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                            2/12/2021
SOUTHERN DISTRICT OF NEW YORK


 Ira Kirschenbaum,

                       Plaintiff,
                                                                               20-cv-9656 (AJN)
                –v–
                                                                                    ORDER
 Union Central Life Insurance Company, et al.,

                       Defendants.



ALISON J. NATHAN, District Judge:

       The Court received an email from counsel for the Plaintiff asking about the initial pretrial

conference that had been scheduled for this afternoon. On February 8, 2021, the Court adjourned

the conference and entered the parties’ proposed case management plan. See Dkt. No. 17. No

conference is presently scheduled for this afternoon.


       SO ORDERED.


Dated: February 12, 2021                          __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
